Appeal from a judgment of the Erie County Court (Thomas P. Franczyk, J.), rendered October 21, 2014. The judgment convicted defendant, upon his plea of guilty, of attempted assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted assault in the second degree (Penal Law §§ 110.00, 120.05 [3]). We reject defendant’s contention that his waiver of the right to appeal is invalid. “[T]he record demonstrates that County Court engage [d] the defendant in an adequate colloquy to ensure that the waiver of the right to appeal was a knowing and voluntary choice” (People v Burt, 101 AD3d 1729, 1730 [2012], lv denied 20 NY3d 1060 [2013] [internal quotation marks omitted]). Defendant’s valid waiver of the right to appeal encompasses his contention that the sentence is unduly harsh and severe (see People v Lopez, 6 NY3d 248, 256 [2006]; see generally People v *1658Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Present—Centra, J.P., Carni, Lindley, Curran and Scudder, JJ.